Appeal from order of the Children’s Court, county of Nassau, directing defendant to pay eight dollars weekly for the support of his wife and child, dismissed, without costs. Under section 43 of the Children’s Court Act of the State of New York (Laws of 1922, chap. 547, as amd. by Laws of 1930, chap. 393), which applies to Nassau county, the appeal should have been taken to the Supreme Court in that county and heard by a justice at chambers or at Special Term. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.